Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Matthew A. Tompulis appeals the district court’s orders setting aside the entry of default against HSBC and granting Ap-pellee’s motion to dismiss. We have reviewed the record and find no reversible error.* Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. Tompulis v. HSBC Fin. Corp., No. 2:08-cv-00629-RAJ-DEM (E.D. Va. Dec. 9, 2009, & May 28, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.


 To the extent that Tompulis’s submissions on appeal are also construed to challenge the district court's denial of Tompulis's motion for default judgment against HSBC, we likewise discern no reversible error.